             Case 1:18-cv-10657-VEC Document 44-1 Filed 03/26/21 Page 1 of 4



                           UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF NEW YORK


GUSTAVO MARTINEZ,                                                DOCKET NO.
                                                                 18-CV-10657(VEC)


                  —against—

DANNY BENSUSAN, STEVE BENSUSAN,
GREENWICH VILLAGE ENTERTAINEMENT
GROUP LLC,




                             DECLARATION OF BRETT SCHATZ, ESQ. IN
                             SUPPORT OF MOTION TO WITHDRAWAS
                            ATTORNEY OF RECORD FOR PLAINTIFF
                           GUSTAVO MARTINEZ AND FOR SIXTY DAY
                           STAY TO ALLOW PLAINTIFF’S TO OBTAIN
                                      NEW COUNSEL


    Brett Schatz, under penalty of perjury and pursuant to 28 U.S.C. Section 1746 Declares that the
    following is true and correct:

    1. I am the attorney of record for Plaintiff Gustavo Martinez.

    2. I submit this declaration in support of the instant motion to withdraw as attorney of record and

       for a sixty day stay of this action to permit Plaintiff to obtain new counsel.

    3. This is an action filed under the Fair Labor Standards Act and New York Labor Law seeking

       damages resulting from Defendants’ alleged failure to pay overtime wages.

    4. On November 16th, 2018 Plaintiff filed a summons and complaint against Defendants Danny

       Bensusan, Steve Bensusan and Greenwich Village Entertainment Corp.

   5. On January 16th 2019 the Defendant’s filed an Answer to the Complaint.
          Case 1:18-cv-10657-VEC Document 44-1 Filed 03/26/21 Page 2 of 4



6. On May 31st, 2019 Defendants filed a motion to compel arbitration which was granted in an

   Order dated October 30th, 2019.

7. The parties where in the process of proceeding to arbitration when the COVID pandemic hit in

   or about March of 2020.

8. Since March of 2020 the arbitration has been postponed due to the pandemic.

9. In addition, on or about May of 2020 my office became aware that Plaintiff Orlando Garcia

   Gill had died of suspected Coronavirus.

10. In a letter dated June 23rd, 2020 my office notified Jonathan Weed of the American Arbitration

   Association as well as Defense counsel that my client had died.

11. On December 1st, 2020 defense counsel requested the action be dismissed as to Mr. Garcia Gill.

   On December 3rd, 2021 the court denied that request and noted a statement noting death was

   required to be filed.

12. On December 11th, 2020 defense counsel filed a statement noting death and on March 12th,

   2021 Mr. Garcia Gill was dismissed as a party to the action.

13. Gustavo Martinez remains a Plaintiff in this action and my office currently represents Mr.

   Martinez.

14. On December 22nd, 2020 my office filed a motion to withdraw as counsel due to my plan to

   relocate to Florida. The court denied that motion.

15. On February 1st, 2021 I moved to Florida and I am currently residing in Miami Beach, Florida.

   I no longer have an apartment or am a resident of the State of New York.

16. I am preparing for the bar exam in Florida and do not plan to return to New York.

17. Prior to my move I spoke with Plaintiff Gustavo Martinez and notified him I would be unable

   to continue representing him due to my move to Florida and that I would seek to obtain

   substitute counsel.

18. My office has diligently attempted to find substitute counsel for the Plaintiff but has been

   unsuccessful.
          Case 1:18-cv-10657-VEC Document 44-1 Filed 03/26/21 Page 3 of 4



19. Prior to my move on or about November of 2020 I was in communication with the law firm of

   Elefterakis Elefterakis and Panek who indicated to my office they would be taking over

   representation of Mr. Martinez.

20. By letter dated December 4th, 2020 Elefterakis Elefterakis and Panek notified my office they

   were declining to represent the Plaintiff.

21. I then contacted attorney Charen Kim, Esq. who indicated she would be taking over

   representation of the Plaintiff.

22. Ms. Kim had difficulty in contacting the Plaintiff but ultimately did meet with the Plaintiff

   approximately two weeks ago. I spoke with Ms. Kim earlier this week and she has declined to

   represent the Plaintiff.

23. In addition, my office has been unable to contact the Plaintiff. I have called Plaintiff at least

   ten times in that past two months.

24. The Plaintiff did answer my call on two occasions but advised he would call me back and then

   did not call me back.

25. It is unclear how motivated the Plaintiff is to continue to prosecute the action in question.

26. Despite performing substantial work on this case my firm and myself are not asserting a

   retaining or charging lien in this case as I believe this may hamper the Plaintiff’s ability to

   obtain new counsel.

27. A copy of this motion will be served on the Plaintiff in conformity with Local Rule 1.4 (see

   attached Affidavit of Service).

28. Attached hereto is a copy of a proposed Order relieving my firm as attorney of record.

29. My office is also requesting this action be stayed for a period of sixty days to give Plaintiff

   time to obtain new counsel.

30. As a result of my inability to communicate with Plaintiff and the fact that I am no longer

   residing in the State of New York I am requesting the motion be granted in its entirety.

31. I thank the court in advance for its consideration.
         Case 1:18-cv-10657-VEC Document 44-1 Filed 03/26/21 Page 4 of 4




 Date: New York, New York
                                      Respectfully submitted,
        March 26, 2020

                                     By:
                                     Brett Schatz, Esq.
                                     Law Office of Brett M. Schatz PC
                                     1345 6th Avenue, 2nd Floor
                                     New York, NY 10105
                                     Tel: (212) 631-7463
                                                Fax: (646) 786-3325


Kenneth Harold Kirschner
Hogan Lovells US LLP
875 Third Avenue
New York, NY 10022
Attorney for Defendants
DANNY BENSUSAN, STEVE BENSUSAN,
GREENWICH VILLAGE ENTERTAINEMENT GROUP LLC.

Gustavo Martinez
2392 Valentine Avenue, Apt. 1
Bronx, NY 10458

Orlando Garcia Gil
2467 Valentine Avenue, Apt. A
Bronx, NY 10458
